DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species A (figures 1A-1C) in the reply filed on May 12, 2022 is acknowledged.  The traversal is on the ground(s) that no explanation for different classification or divergent subject matter is provided in the restriction requirement.  This is not found persuasive because there is no requirement for further explanation of different classification or divergent subject matter.  The different classification and divergent subject matter are blatantly obvious from the limitations recited by the claims.  Additionally, this Office action is evidence of patentably distinct inventions regarding Groups I and II and Species A-D.
The requirement is still deemed proper and is therefore made FINAL.
Claims 80, 81 and 85-94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 12, 2022.

Information Disclosure Statement
The information disclosure statement filed November 8, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75-79 and 82-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 75, the preamble recites “[a] valve actuator.”  The body of the claim includes positively recited limitations directed to “a fluid control valve,” “an automatic control device and a manual release device” and “a fluid supply.”  The specification discloses a valve actuator 30, a fluid control valve 20, an automatic control device 80, a manual release device 50 and a fluid supply (not shown) which is communicated through the fluid supply connection 36fs.  The fluid control valve 20, automatic control device 80, the manual release device 50 and the fluid supply are not disclosed as sub-elements of the valve actuator 30.  In fact, they are all separate and distinct elements.  The claims preamble is limited to the subcombination of a valve actuator, but the claim body is limited to the combination of a valve actuator, a fluid control valve, an automatic control device and/or a manual release device, and a fluid supply.  Therefore, the scope of the claim body exceeds the scope of the claim preamble.  This Office action considers the combination of a valve actuator, a fluid control valve, an automatic control device and/or a manual release device, and a fluid supply.  Claim 75 has been treated as being directed to a combination of a valve actuator, a fluid control valve, at least one of an automatic control device and a manual release device, and a fluid supply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 75, 76, 78, 79, 82, 83 and 84 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feenstra (8,727,029; 2011/0056709 cited in the IDS filed on November 8, 2019).
Feenstra discloses a valve actuator comprising:
a housing 60 defining an internal chamber (the internal space of manifold 60);
a first port (port of passage 84) in communication with the internal chamber, the first port connects with a fluid control valve 24;
a second port (port of passage 90) in communication with the internal chamber, the second port connects with at least one of an automatic control device 30 and a manual release device;
a third port (port of passage 94) in communication with the internal chamber, the third port provides a drain for the internal chamber;
a fourth port (port of passage 62) in communication with the internal chamber, the fourth port connects with a fluid supply 26 to provide fluid to the internal chamber; and
a seal 108b positioned in the housing, the seal operates responsive to fluid flow through the second port to permit fluid flow out of the fluid control valve through the first port to drain from the third port to trigger operation of the fluid control valve (col. 7, ll. 35-40);
an actuator seat (seat for seal 108b);
the fourth port has a first bore (bore of the seat of seal 108b at its upper end in figure 7) that provides fluid communication with the first port and a second bore (bore of passage 118) that provides fluid communication with the internal chamber, the first bore having a larger diameter than the second bore;
a fifth port (port of passage 86) connected with the internal chamber, the fifth port provides fluid communication with a pressure gauge 88;
a manual reset actuator 66.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK